 
Exhibit 10.2
 
[jpmorganlogo.jpg]
 
 
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England


August 5, 2014
 
To:
Ashland Inc.
 
50 East RiverCenter Boulevard
 
Covington, Kentucky 41012
 
Attention:  Vice President and Treasurer
 
Telephone No.: (859) 815-4029
 
Facsimile No.: (859) 815-5056

 
Re:           Master Confirmation—Uncollared Accelerated Share Repurchase
 
This master confirmation (this “Master Confirmation”), dated as of August 5,
2014, is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between J.P.
Morgan Securities LLC (“JPMS”), as agent for JPMorgan Chase Bank, National
Association, London Branch (“Dealer”) and Ashland Inc., a Kentucky corporation
(“Counterparty”).  This Master Confirmation, taken alone, is neither a
commitment by either party to enter into any Transaction nor evidence of a
Transaction.  The additional terms of any particular Transaction shall be set
forth in a Supplemental Confirmation in the form of Schedule A hereto (a
“Supplemental Confirmation”), which shall reference this Master Confirmation and
supplement, form a part of, and be subject to this Master Confirmation.  This
Master Confirmation and each Supplemental Confirmation together shall constitute
a “Confirmation” as referred to in the Agreement specified below.
 
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation.  This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and Dealer as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.
 
This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 2002 ISDA Master
Agreement (the “Agreement”) as if Dealer and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for the election of New York law as the governing law (without reference
to its choice of law provisions).
 
The Transactions shall be the sole Transactions under the Agreement.  If there
exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement, and the occurrence of any Event of Default or Termination
Event under the Agreement with respect to either party or any Transaction shall
not, by itself, give rise to any right or obligation under any such other
agreement or deemed agreement.  Notwithstanding anything to the contrary in any
other agreement between the parties or their Affiliates, the Transactions shall
not be “Specified Transactions” (or similarly treated) under any other agreement
between the parties or their Affiliates.
 
All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.
 
 
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP
Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.
Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct
Authority and to limited regulation by the Prudential Regulation Authority.
Details about the
extent of our regulation by the Prudential Regulation Authority are available
from us on request.
 


 
 

--------------------------------------------------------------------------------

 
 
 
If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, such Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation; (ii)
this Master Confirmation; (iii) the Equity Definitions; and (iv) the Agreement.
 
1.           Each Transaction constitutes a Share Forward Transaction for the
purposes of the Equity Definitions.  Set forth below are the terms and
conditions that, together with the terms and conditions set forth in the
Supplemental Confirmation relating to any Transaction, shall govern such
Transaction.
 
General Terms.
 
 
Trade Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Buyer:
Counterparty

 
 
Seller:
Dealer

 
 
Shares:
The common stock of Counterparty, par value USD 0.01 per share (Exchange symbol
“ASH”).

 
 
Exchange:
The New York Stock Exchange

 
 
Related Exchange(s):
All Exchanges.

 
 
Prepayment/Variable Obligation:
Applicable

 
 
Prepayment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Prepayment Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
Valuation.
 
 
Rule 10b-18 VWAP Price:
For any Exchange Business Day, the Rule 10b-18 volume-weighted average price per
Share on the Exchange on such Exchange Business Day as published on Bloomberg
Page “ASH.N US <Equity> AQR SEC” or any successor page thereto at 4:15 p.m. New
York City time (or 15 minutes following the end of any extension of the regular
trading session), or if such price is not so reported on such Exchange Business
Day or if such price is manifestly erroneous, the  volume-weighted average price
at which the Shares trade as reported in the composite transactions for the
principal U.S. securities exchange on which such Shares are then listed on such
Exchange Business Day, excluding (i) trades that do not settle regular way, (ii)
opening (regular way) reported trades in the consolidated system on such
Exchange Business Day, (iii) trades that occur in the last ten minutes before
the scheduled close of trading on the Exchange on such Exchange Business Day and
ten minutes before the scheduled close of the primary trading in the market
where the trade is effected, and (iv) trades on such Exchange Business Day that
do not satisfy the requirements of Rule 10b-18(b)(3) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), as determined in good
faith by the Calculation Agent, acting in a commercially reasonable manner (all
such trades other than any trades described in clauses (i) to (iv) above, “Rule
10b-18 Eligible Transactions”).

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
Forward Price:
For each Transaction, the arithmetic average of the Rule 10b-18 VWAP Prices for
all of the Calculation Dates in the Calculation Period for such Transaction,
subject to “Valuation Disruption” below.

 
 
Forward Price Adjustment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Calculation Period:
For each Transaction, the period from, and including, the Calculation Period
Start Date for such Transaction to, and including, the Termination Date for such
Transaction.

 
 
Calculation Period Start Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Termination Date:
For each Transaction, the Scheduled Termination Date for such Transaction;
provided that Dealer shall have the right to designate any Calculation Date on
or after the First Acceleration Date to be the Termination Date for such
Transaction (the “Accelerated Termination Date”) by delivering notice to
Counterparty of any such designation prior to 5:00 p.m. (New York City time) on
the second Calculation Date immediately following the designated Accelerated
Termination Date.

 
 
Calculation Dates:
For each Transaction, any date that is both an Exchange Business Day and is set
forth as a Calculation Date in the related Supplemental Confirmation. For the
avoidance of doubt and notwithstanding anything to the contrary in the
Agreement, in the Equity Definitions, in this Master Confirmation or in any
Supplemental Confirmation, the Calculation Agent shall not, and shall not be
permitted to, adjust or otherwise change any of the dates identified as
Calculation Dates for any Transaction in the related Supplemental Confirmation.

 
 
Scheduled Termination Date:
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

 
 
First Acceleration Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Valuation Disruption:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.

 
 
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
Notwithstanding anything to the contrary in the Equity Definitions, if a
Disrupted Day occurs (i) in the Calculation Period, the Calculation Agent may,
in its good faith and commercially reasonable judgment, postpone the Scheduled
Termination Date by one Calculation Date for each such Disrupted Day, or (ii) in
the Settlement Valuation Period, the Calculation Agent may extend the Settlement
Valuation Period by one Calculation Date for each such Disrupted Day.  The
Calculation Agent may also determine that (i) such Disrupted Day is a Disrupted
Day in full, in which case the Rule 10b-18 VWAP Price for such Disrupted Day
shall not be included for purposes of determining the Forward Price or the
Settlement Price, as the case may be, or (ii) such Disrupted Day (for the
avoidance of doubt, other than any Disrupted Day resulting from a Market
Disruption Event that is deemed to have occurred pursuant to Section 7 hereof)
is a Disrupted Day only in part, in which case the Rule 10b-18 VWAP Price for
such Disrupted Day shall be determined by the Calculation Agent based on Rule
10b-18 Eligible Transactions in the Shares on such Disrupted Day taking into
account the nature and duration of the relevant Market Disruption Event, and the
weighting of the Rule 10b-18 VWAP Price for the relevant Calculation Dates
during the Calculation Period or the Settlement Valuation Period, as the case
may be, shall be adjusted in a commercially reasonable manner by the Calculation
Agent for purposes of determining the Forward Price or the Settlement Price, as
the case may be, with such adjustments based on, among other factors, the
duration of any Market Disruption Event and the volume, historical trading
patterns and price of the Shares.  Any Exchange Business Day on which, as of the
date hereof, the Exchange is scheduled to close prior to its normal close of
trading shall be deemed not to be an Exchange Business Day; if a closure of the
Exchange prior to its normal close of trading on any Exchange Business Day is
scheduled following the date hereof, then such Exchange Business Day shall be
deemed to be a Disrupted Day in full.

 
 
If a Disrupted Day occurs during the Calculation Period for any Transaction or
the Settlement Valuation Period for any Transaction, as the case may be, and
each of the nine immediately following Calculation Dates is a Disrupted Day (a
“Disruption Event”), then the Calculation Agent, in its good faith and
commercially reasonable judgment, may deem such Disruption Event (and each
consecutive Disrupted Day thereafter) to be either (x) a Potential Adjustment
Event in respect of such Transaction or (y) an Additional Termination Event in
respect of such Transaction, with Counterparty as the sole Affected Party and
such Transaction as the sole Affected Transaction.

 
Settlement Terms.
 
 
Settlement Procedures:
For each Transaction:

 
 
(i)
if the Number of Shares to be Delivered for such Transaction is positive,
Physical Settlement shall be applicable to such Transaction; provided that
Dealer does not, and shall not, make the agreement or the representations set
forth in Section 9.11 of the Equity Definitions related to the restrictions
imposed by applicable securities laws with respect to any Shares delivered by
Dealer to Counterparty under any Transaction; or

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
(ii)
if the Number of Shares to be Delivered for such Transaction is negative, then
the Counterparty Settlement Provisions in Annex A hereto shall apply to such
Transaction.

 
 
Number of Shares to be Delivered:
For each Transaction, a number of Shares (rounded down to the nearest whole
number) equal to (a)(i) the Prepayment Amount for such Transaction, divided by
(ii)(A) the Forward Price for such Transaction minus (B) the Forward Price
Adjustment Amount for such Transaction, minus (b) the number of Initial Shares
for such Transaction; provided that if the result of the calculation in clause
(a)(ii) is equal to or less than the Floor Price for such Transaction, then the
Number of Shares to be Delivered for such Transaction shall be determined as if
clause (a)(ii) were replaced with “(ii) the Floor Price for such Transaction”.
For the avoidance of doubt, if the Forward Price Adjustment Amount for any
Transaction is a negative number, clause (a)(ii) of the immediately preceding
sentence shall be equal to (A) the Forward Price for such Transaction, plus (B)
the absolute value of the Forward Price Adjustment Amount.

 
 
Floor Price:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

 
 
Settlement Date:
For each Transaction, if the Number of Shares to be Delivered for such
Transaction is positive, the date that is one Settlement Cycle immediately
following the Termination Date for such Transaction.

 
 
Settlement Currency:
USD

 
 
Initial Share Delivery:
For each Transaction, Dealer shall deliver a number of Shares equal to the
Initial Shares for such Transaction to Counterparty on the Initial Share
Delivery Date for such Transaction in accordance with Section 9.4 of the Equity
Definitions, with such Initial Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.

 
 
Initial Share Delivery Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Initial Shares:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
Share Adjustments.
 
 
Potential Adjustment Event:
In addition to the events described in Section 11.2(e) of the Equity
Definitions, it shall constitute an additional Potential Adjustment Event if (x)
the Scheduled Termination Date for any Transaction is postponed pursuant to
“Valuation Disruption” above (including, for the avoidance of doubt, pursuant to
Section 7 hereof), (y) a Regulatory Disruption as described in Section 7 occurs
or (z) a Disruption Event occurs.  In the case of any event described in clause
(x), (y) or (z) above occurs, the Calculation Agent may, in its commercially
reasonable judgment, adjust any relevant terms of such Transaction as necessary
to preserve as nearly as practicable the fair value of such Transaction to
Dealer prior to such postponement, Regulatory Disruption or Disruption Event, as
the case may be; provided that the Calculation Agent shall not adjust any of the
dates identified as Calculation Dates in the related Supplemental Confirmation.

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
Excess Dividend:
For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions or any Extraordinary Dividend) (a
“Dividend”) the amount or value of which per Share (as determined by the
Calculation Agent), when aggregated with the amount or value (as determined by
the Calculation Agent) of any and all previous Dividends with ex-dividend dates
occurring in the same calendar quarter, exceeds the Ordinary Dividend Amount.
“Extraordinary Dividend” means the per Share cash dividend or distribution, or a
portion thereof, declared by Counterparty on the Shares that is classified by
the board of directors of Counterparty as an “extraordinary” dividend.

 
 
Consequences of Excess Dividend:
The declaration by the Issuer of any Excess Dividend, the ex-dividend date for
which occurs or is scheduled to occur during the Relevant Dividend Period for
any Transaction, shall, at Dealer’s election in its good faith, reasonable
judgment, either (x) constitute an Additional Termination Event in respect of
such Transaction, with Counterparty as the sole Affected Party and such
Transaction as the sole Affected Transaction or (y) result in an adjustment, by
the Calculation Agent, to the Floor Price as the Calculation Agent determines
appropriate to account for the economic effect on such Transaction of such
Excess Dividend.

 
 
Ordinary Dividend Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Method of Adjustment:
Calculation Agent Adjustment

 
 
Early Ordinary Dividend Payment:
For each Transaction, if an ex-dividend date for any Dividend that is not (x) an
Excess Dividend, (y) a dividend or distribution of the type described in Section
11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity Definitions and (z) an
Extraordinary Dividend, occurs during any calendar quarter occurring (in whole
or in part) during the Relevant Dividend Period for such Transaction and is
prior to the Scheduled Ex-Dividend Date for such Transaction for the relevant
calendar quarter (as determined by the Calculation Agent), the Calculation Agent
shall make such adjustment to the exercise, settlement, payment or any other
terms of the relevant Transaction as the Calculation Agent determines
appropriate to account for the economic effect on such Transaction of the
occurrence of such ex-dividend date for an Early Ordinary Dividend Payment. For
the avoidance of doubt, no adjustments shall be made to the relevant Transaction
to account for the effect of any Dividend that is not an Excess Dividend or an
Early Ordinary Dividend Payment.

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
For the avoidance of doubt, any adjustment to the terms of any Transaction or
payment by Counterparty pursuant to the terms of any Transaction in respect of
any Excess Dividend, Early Ordinary Dividend Payment or Extraordinary Dividend,
as the case may be, shall be made without duplication of any other adjustment or
payment, as applicable.

 
 
Scheduled Ex-Dividend Dates:
For each Transaction, as set forth in the related Supplemental Confirmation for
each calendar quarter.

 
 
Relevant Dividend Period:
For each Transaction, the period from, and including, the Trade Date for such
Transaction to, and including, the Relevant Dividend Period End Date for such
Transaction.

 
 
Relevant Dividend Period End Date:
For each Transaction, if the Number of Shares to be Delivered for such
Transaction is negative, the last day of the Settlement Valuation Period;
otherwise, the Termination Date for such Transaction.

Extraordinary Events.
 
 
Consequences of Merger Events:
 

 
 
    (a) Share-for-Share:
Modified Calculation Agent Adjustment

 
 
    (b) Share-for-Other:
Cancellation and Payment

 
 
    (c) Share-for-Combined:
Component Adjustment

 
 
Tender Offer:
Applicable; provided that (a) Section 12.1(d) of the Equity Definitions shall be
amended by replacing “10%” in the third line thereof with “20%”, (b) Section
12.1(l) of the Equity Definitions shall be amended (i) by deleting the
parenthetical in the fifth line thereof and (ii) by replacing “leads to the” in
the fifth line thereof with “, if completed, would lead to a” and (c) Sections
12.3(a) and 12.3(d) of the Equity Definitions shall each be amended by replacing
each occurrence of the words “Tender Offer Date” by “Announcement Date.”

 
 
Consequences of Tender Offers:
 

 
 
    (a) Share-for-Share:
Modified Calculation Agent Adjustment

 
 
    (b) Share-for-Other:
Modified Calculation Agent Adjustment

 
 
    (c) Share-for-Combined:
Modified Calculation Agent Adjustment

 
Any adjustment to the terms of any Transaction hereunder and the determination
of any amounts due upon termination of any Transaction hereunder as a result of
a Merger Event or Tender Offer shall be made without duplication in respect of
any prior adjustment hereunder (including, without limitation, any prior
adjustment pursuant to Section 11 below).
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
Nationalization, Insolvency or Delisting:
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange.



 
 
Additional Disruption Events:
 



 
 
    (a) Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Positions” and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; provided
further that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
replacing the parenthetical beginning after the word “regulation” in the second
line thereof the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)”. Notwithstanding anything to the
contrary in the Equity Definitions, a Change in Law described in clause (Y) of
Section 12.9(a)(ii) of the Equity Definitions shall not constitute an Increased
Cost of Hedging as described in Section 12.9(a)(vi) of the Equity Definitions.

 
 
    (b) Failure to Deliver:
Not Applicable

 
 
    (c) Insolvency Filing:
Applicable

 
 
    (d) Loss of Stock Borrow:
Applicable; provided that (i) Section 12.9(a)(vii) of the Equity Definitions is
hereby amended by deleting the words “at a rate equal to or less than the
Maximum Stock Loan Rate” and (ii) Section 12.9(b)(iv) of the Equity Definitions
is hereby amended by deleting the words “at a rate equal to or less than the
Maximum Stock Loan Rate” in both instances they appear.

 
 
Hedging Party:
Dealer

 
 
Determining Party:
Dealer

 
 
    (e) Hedging Disruption:
Applicable

 
 
Hedging Party:
Dealer

 
 
Determining Party:
Dealer

 
 
    (f) Increased Cost of Hedging:
Applicable

 
 
Hedging Party:
Dealer

 
 
Determining Party:
Dealer

 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
    (g) Increased Cost of Stock Borrow:
Applicable

 
 
Initial Stock Loan Rate:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
Hedging Party:
Dealer

 
 
Determining Party:
Dealer

 
 
Hedging Adjustments:
Notwithstanding anything to the contrary in this Master Confirmation, the Equity
Definitions or the Agreement, to the extent Dealer, acting in any capacity,
makes any judgment, calculation, adjustment or determination, or exercises its
discretion to take into account the effect of an event on the Transaction, it
shall do so based on the assumption that the Hedging Party maintains a
commercially reasonable Hedge Position at the time of such event.

 
 
Non-Reliance/Agreements and 
  Acknowledgements Regarding
  Hedging Activities/Additional
  Acknowledgements:
Applicable

 
 
2.
Calculation Agent.
Dealer. Notwithstanding anything to the contrary in this Master Confirmation or
any Supplemental Confirmation, (i) whenever any of the Calculation Agent,
Determining Party or Hedging Party is required to act or to exercise judgment or
discretion in any way with respect to any Transaction hereunder (including,
without limitation, by making calculations, adjustments or determinations with
respect to any Transaction), it will do so in good faith and in a commercially
reasonable manner, (ii) to the extent Dealer, acting in any capacity, makes any
judgment, calculation, adjustment or determination, or exercises its discretion
to take into account the effect of an event on the Transaction, it shall do so
based on the assumption that the Hedging Party maintains a commercially
reasonable Hedge Position at the time of such event, and (iii) the Calculation
Agent shall not adjust the dates identified as Calculation Dates in the relevant
Supplemental Confirmation for any Transaction. Dealer shall, within (five) 5
Exchange Business Days of a written request by Counterparty, provide a written
explanation of any judgment, calculation, adjustment or determination made by
Dealer, as to the Transaction, in its capacity as Calculation Agent, Determining
Party, Hedging Party, Seller or otherwise, including, where applicable, a
description of the methodology and the basis for such judgment, calculation,
adjustment or determination in reasonable detail, it being agreed and understood
that Dealer shall not be obligated to disclose any proprietary or confidential
models or other proprietary or confidential information. Dealer shall, upon
request by Counterparty, use commercially reasonable efforts to consult with
Counterparty with respect to any judgment, calculation, adjustment or
determination made by Dealer, as to the Transaction, in its capacity as
Calculation Agent, Determining Party, Hedging Party, Seller or otherwise;
provided that (i) such consultation is permissible with respect to any legal,
regulatory or self-regulatory requirements or related policies and procedures
similarly applicable to accelerated share repurchase transactions and
consistently applied, (ii) Dealer shall not be obligated to disclose any
proprietary or confidential models or other proprietary or confidential
information in connection with such consultation and (iii) Counterparty shall
not disclose to Dealer any material non-public information with respect to
Counterparty or the Shares as part of such consultation.

 
 
 
9

--------------------------------------------------------------------------------

 
 
 
3.
Account Details.

 
 
(a)
Account for payments to Counterparty:
 

 
 
 
Bank:                   Citibank, N. A.
ABA#:                 
Swift:                   
Acct No.:            
Beneficiary:        Ashland Inc.
 
Account for delivery of Shares to Counterparty:  

 
 
(b)
Account for payments to Dealer:

 
 
 
Bank:                   JPMorgan Chase Bank, N.A.
ABA#:                
Acct No.:             
Beneficiary:        JPMorgan Chase Bank, N.A. New York
Ref:                      Derivatives
 
Account for delivery of Shares to Dealer:  

 
4.
Offices.

 
 
(a)
The Office of Counterparty for each Transaction is:  Inapplicable, Counterparty
is not a Multibranch Party.

 
 
(b)
The Office of Dealer for each Transaction is: London

 
 
 
JPMorgan Chase Bank, National Association
London Branch
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England

 
5.
Notices.

 
 
(a)
Address for notices or communications to Counterparty:

 
 
 
Ashland Inc.
50 East RiverCenter Blvd.
Covington, KY 41012
Attention:            Vice President and Treasurer
Telephone No.:    (859) 815-4029
Facsimile No.:       (859) 815-5056
Email Address:    enboni@ashland.com


With a copy to:

 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
 
Ashland Inc.
50 East RiverCenter Blvd.
Covington, KY 41012
Attention:            Senior Group Counsel
Telephone No.:   (859) 815-3073
Facsimile No.:     (859) 815-3823
Email Address:    IOYesufu@ashland.com

 
 
(b)
Address for notices or communications to Dealer:

 
 
 
JPMorgan Chase Bank, National Association
Attention:            EDG Marketing Support
Facsimile No:       (866) 886-4506
Email Address:   edg_notices@jpmorgan.com
                              edg_ny_corporate_sales_support@jpmorgan.com
 
With a copy to:
 
Attention:            Mr. Sudheer Tegulapalle
Title:                     Executive Director; Head West Coast Equity-Linked and
Equity Derivative Capital Markets
Telephone No.:   (415) 315-6775
Email Address:   sudheer.r.tegulapalle@jpmorgan.com


 
6.
Representations, Warranties and Agreements.

 
 
(a)
Additional Representations, Warranties and Covenants of Each Party.  In addition
to the representations, warranties and covenants in the Agreement, each party
represents, warrants and covenants to the other party that:

 
 
(i)
It is an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act, as amended).

 
 
(ii)
Each party acknowledges that the offer and sale of each Transaction to it is
intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of Section 4(a)(2)
thereof.  Accordingly, each party represents and warrants to the other that (A)
it has the financial ability to bear the economic risk of its investment in each
Transaction and is able to bear a total loss of its investment, (B) it is an
“accredited investor” as that term is defined under Regulation D under the
Securities Act and (C) the disposition of each Transaction is restricted under
this Master Confirmation, the Securities Act and state securities laws.

 
 
(b)
Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to Dealer that:

 
 
(i)
As of the Trade Date for each Transaction hereunder, Counterparty is a
corporation duly organized, validly existing and in good standing under the laws
of the Commonwealth of Kentucky. Each of this Master Confirmation and the
Supplemental Confirmation for such Transaction has been duly authorized,
executed and delivered by Counterparty and (assuming due authorization,
execution and delivery thereof by Dealer) this Master Confirmation, as
supplemented by such Supplemental Confirmation, constitutes a valid and legally
binding obligation of Counterparty. Counterparty has all corporate power to
enter into this Master Confirmation and such Supplemental Confirmation and to
consummate the transactions contemplated hereby and thereby and to purchase the
Shares and deliver any Settlement Shares in accordance with the terms hereof and
thereof.

 
 
11

--------------------------------------------------------------------------------

 
 
 
 
(ii)
As of the Trade Date for each Transaction hereunder, the execution and delivery
by Counterparty of, and the performance by Counterparty of its obligations
under, this Master Confirmation and the Supplemental Confirmation for such
Transaction, and the consummation of the transactions herein and therein
contemplated, do not conflict with or violate (A) any provision of the
certificate of incorporation, by-laws or other constitutive documents of
Counterparty, (B) any statute or order, rule, regulation or judgment of any
court or governmental agency or body having jurisdiction over Counterparty or
any of its assets or (C) any contractual restriction binding on or affecting
Counterparty or any of its subsidiaries or any of its assets in any material
respect.

 
 
(iii)
As of the Trade Date for each Transaction hereunder, all governmental and other
consents that are required to have been obtained by Counterparty with respect to
performance, execution and delivery of this Master Confirmation and the
Supplemental Confirmation for such Transaction have been obtained and are in
full force and effect and all conditions of any such consents have been complied
with.

 
 
(iv)
As of the Trade Date for each Transaction hereunder, (A) such Transaction is
being entered into pursuant to a publicly disclosed Share buy-back program and
its Board of Directors has approved the use of derivatives to effect the Share
buy-back program, and (B) there is no internal policy of Counterparty, whether
written or oral, that would prohibit Counterparty from entering into any aspect
of such Transaction, including, without limitation, the purchases of Shares to
be made pursuant to such Transaction.

 
 
(v)
As of the Trade Date for each Transaction hereunder, the entry by Counterparty
into such Transaction and the transactions contemplated hereby will not violate
Rule 13e-1 or Rule 13e-4 under the Exchange Act.

 
 
(vi)
As of the Trade Date for each Transaction hereunder, it is not entering into
such Transaction, and as of the date of any election with respect to any
Transaction hereunder, it is not making such election, in each case (A) on the
basis of, and is not aware of, any material non-public information with respect
to the Shares, (B) in anticipation of, in connection with, or to facilitate, a
distribution of its securities, a self tender offer or a third-party tender
offer in violation of the Exchange Act or (C) to create, and it will not engage
in any other securities or derivatives transactions to create, actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or to manipulate the price of
the Shares (or any security convertible into or exchangeable for Shares).

 
 
(vii)
Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50,000,000 as of the date hereof.

 
 
(viii)
As of the Trade Date for each Transaction hereunder, and as of the date of any
election with respect to any Transaction hereunder, Counterparty is in
compliance in all material respects with its reporting obligations under the
Exchange Act.

 
 
(ix)
Counterparty has made, and will make, all filings required to be made by it with
the Securities and Exchange Commission, any securities exchange or any other
regulatory body with respect to each Transaction.

 
 
(x)
The Shares are not, and Counterparty will not cause the Shares to be, subject to
a “restricted period” (as defined in Regulation M promulgated under the Exchange
Act) at any time during any Regulation M Period (as defined below) for any
Transaction unless Counterparty has provided written notice to Dealer of such
restricted period not later than the Scheduled Trading Day immediately preceding
the first day of such “restricted period”; Counterparty acknowledges that any
such notice may cause a Disrupted Day to occur pursuant to Section 7 below;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 8 below.  Counterparty is not
currently contemplating any “distribution” (as defined in Regulation M
promulgated under the Exchange Act) of Shares, or any security for which Shares
are a “reference security” (as defined in Regulation M promulgated under the
Exchange Act).  “Regulation M Period” means, for any Transaction, (A) the
Relevant Period (as defined below) for such Transaction, (B) the Settlement
Valuation Period, if any, for such Transaction and (C) the Seller Termination
Purchase Period (as defined below), if any, for such Transaction.  “Relevant
Period” means, for any Transaction, the period commencing on the Calculation
Period Start Date for such Transaction and ending on the later of (1) the
earlier of (x) the Scheduled Termination Date and (y) the last Additional
Relevant Day (as specified in the related Supplemental Confirmation) for such
Transaction, or such earlier day as elected by Dealer and communicated to
Counterparty on such day (or, if later, the First Acceleration Date without
regard to any acceleration thereof pursuant to “Special Provisions for
Acquisition Transaction Announcements” below) and (2) if Section 15 is
applicable to such Transaction, the date on which all deliveries owed pursuant
to Section 15 have been made.

 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
(xi)
As of the Trade Date, the Prepayment Date, the Initial Share Delivery Date, the
Settlement Date, any Cash Settlement Payment Date and any Settlement Method
Election Date for each Transaction, Counterparty is not, and will not be,
“insolvent” (as such term is defined under Section 101(32) of the
U.S.  Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”)) and Counterparty would be able to purchase a number of Shares with a
value equal to the Prepayment Amount in compliance with the laws of the
jurisdiction of Counterparty’s incorporation.

 
 
(xii)
Counterparty is not, and after giving effect to each Transaction will not be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

 
 
(xiii)
Counterparty has not entered, and will not enter, into any repurchase
transaction with respect to the Shares (or any security convertible into or
exchangeable for the Shares) (including, without limitation, any agreements
similar to the Transactions described herein) where any initial hedge period,
calculation period, relevant period, settlement valuation period or seller
termination purchase period (each however defined) in such other transaction
will overlap at any time (including, without limitation, as a result of
extensions in such initial hedge period, calculation period, relevant period,
settlement valuation period or seller termination purchase period as provided in
the relevant agreements) with any Relevant Period, any Settlement Valuation
Period (if applicable) or any Seller Termination Purchase Period (if applicable)
under this Master Confirmation.  In the event that the initial hedge period,
relevant period, calculation period or settlement valuation period in any other
transaction overlaps with any Relevant Period, any Settlement Valuation Period
(if applicable) or any Seller Termination Purchase Period (if applicable) under
this Master Confirmation as a result of any postponement of the Scheduled
Termination Date or extension of the Settlement Valuation Period pursuant to
“Valuation Disruption” above or any analogous provision in such other
transaction, Counterparty shall promptly amend such other transaction to avoid
any such overlap.  Notwithstanding anything to the contrary in the Agreement,
the Equity Definitions, this Master Confirmation or any Supplemental
Confirmation, nothing therein or herein shall: (i) limit the ability of
Counterparty (or any “affiliated purchaser” or “agent independent of the
issuer”, each as defined in Rule 10b-18 of the Exchange Act), pursuant to any
“plan” (as defined in Rule 10b-18) of Counterparty, to re-acquire Shares from
plan participants in connection with any equity transaction related to such
plan, (ii) limit Counterparty’s ability to withhold Shares to cover tax
liabilities associated with such equity transactions, (iii) otherwise restrict
Counterparty’s ability to repurchase Shares under privately negotiated or
off-market transactions (including, without limitation, transactions with any of
Counterparty’s employees, officers, directors or affiliates), provided that no
such repurchases are made after 9:30 a.m. New York City time and before 4:00
p.m. New York City time on any Exchange Business Day, (iv) prohibit Counterparty
from entering into, or performing its obligations under, the Other Specified
Repurchase Agreement or (v) prohibit Counterparty from entering into, or
performing its obligations under, Counterparty’s $125 million Stock Repurchase
and 10b5-1 Trading Plan to be entered into on or before August 11 2014, between
Counterparty and Dealer, and Counterparty’s $125 million Stock Repurchase and
10b5-1 Trading Plan to be entered into on or before August 11 2014, between
Counterparty and Deutsche Bank Securities Inc. (collectively, the “Permitted
Actions”); provided that any re-acquisition, withholding or repurchase described
in the foregoing clauses (i), (ii) and (iii) shall not constitute a “Rule 10b-18
purchase” (as defined in Rule 10b-18 under the Exchange Act). “Other Specified
Repurchase Agreement” means, for any Transaction, any other prepaid variable
share repurchase transaction entered into on the Trade Date for such
Transaction, which shall not have any calculation dates (however defined)
thereunder that are also Calculation Dates hereunder.

 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
(xiv)
Counterparty shall, at least one day prior to the first day of the Calculation
Period, the Settlement Valuation Period, if any, or the Seller Termination
Purchase Period, if any, for any Transaction, notify Dealer of the total number
of Shares purchased in Rule 10b-18 purchases of blocks pursuant to the
once-a-week block exception set forth in paragraph (b)(4) of Rule 10b-18 under
the Exchange Act (“Rule 10b-18”) by or for Counterparty or any of its
“affiliated purchasers” (as defined in Rule 10b-18) during each of the four
calendar weeks preceding such day and during the calendar week in which such day
occurs (“Rule 10b-18 purchase” and “blocks” each being used as defined in Rule
10b-18), which notice shall be substantially in the form set forth in Schedule B
hereto; provided that Counterparty shall not be required to notify Dealer of any
purchases made or transactions pursuant to Counterparty’s $125 million prepaid
variable share repurchase agreement entered into in May 2014 (the “2014 Prepaid
Repurchase Agreement”) as disclosed in Counterparty’s Quarterly Report on Form
10-Q for the quarter ended June 30, 2014.

 
 
(xv)
As of the Trade Date for each Transaction hereunder, and as of the date of any
election with respect to any Transaction hereunder, there has not been any
Merger Announcement (as defined below).

 
 
(c)
Additional Representations, Warranties and Covenants of Dealer.  In addition to
the representations, warranties and covenants in the Agreement, Dealer
represents, warrants and covenants to Counterparty that:

 
 
(i)
Dealer and its affiliates have implemented reasonable policies and procedures,
taking into consideration the nature of their business, designed to ensure that
individuals making investment decisions related to each Transaction do not
violate laws prohibiting trading on the basis of material non-public
information.

 
 
(ii)
In connection with each Transaction, Dealer has not, at any time before the
Trade Date for such Transaction, discussed any offsetting transaction(s) in
respect of such Transaction with any third party.

 
 
(iii)
Within one Exchange Business Day of purchasing any Shares on behalf of
Counterparty pursuant to the once-a-week block exception set forth in paragraph
(b)(4) of Rule 10b-18, Dealer shall notify Counterparty of the total number of
Shares so purchased.

 
 
(iv)
On the first Exchange Business Day of each week, Dealer shall provide weekly
reports (the “Weekly Reports”) in connection with each Transaction to
Counterparty and to such other persons or agents of Counterparty as Counterparty
shall reasonably designate in writing, by electronic mail to Counterparty or its
designee. Each weekly report shall include the ADTV in the Shares for each
Scheduled Trading Day during the immediately preceding week (as defined and
determined in accordance with Rule 10b-18, as defined herein), the Rule 10b-18
VWAP Price for each such Scheduled Trading Day and the high and low price on
each such Scheduled Trading Day. For the avoidance of doubt and notwithstanding
anything to the contrary in the two immediately preceding sentences, the Rule
10b-18 VWAP Price for purposes of this Master Confirmation shall be determined
pursuant the language opposite the caption “Rule 10b-18 VWAP Price” in Section 1
of this Master Confirmation under the heading “Valuation” and not on the basis
of, or by reference to, the Rule 10b-18 VWAP Price set forth in any Weekly
Report.

 
 
 
14

--------------------------------------------------------------------------------

 
 
 
 
(v)
In addition to the covenants in the Agreement and herein, and subject to any
Supplemental Confirmation, Dealer agrees to use commercially reasonable efforts,
during the Calculation Period and any Settlement Valuation Period for any
Transaction, to make all purchases of Shares in connection with such Transaction
in a manner that would comply with the limitations set forth in clauses (b)(1),
(b)(2), (b)(3) and (b)(4) and (c) of Rule 10b-18, as if such rule were
applicable to such purchases and taking into account any applicable Securities
and Exchange Commission no-action letters as appropriate, and subject to any
delays between the execution and reporting of a trade of the Shares on the
Exchange and other circumstances beyond Dealer’s control; provided that, during
the Calculation Period, the foregoing agreement shall not apply to purchases
made to dynamically hedge for Dealer’s own account or the account of its
affiliate(s) the optionality arising under a Transaction (including, for the
avoidance of doubt, timing optionality); provided further that, without limiting
the generality of the first sentence of this Section 6(c)(v), Dealer shall not
be responsible for any failure to comply with Rule 10b-18(b)(3) to the extent
any transaction that was executed (or deemed to be executed) by or on behalf of
Counterparty or an “affiliated purchaser” (as defined under Rule 10b-18)
pursuant to a separate agreement is not deemed to be an “independent bid” or an
“independent transaction” for purposes of Rule 10b-18(b)(3).

 
7.
Regulatory Disruption.  In the event that Dealer concludes, in its good faith,
reasonable discretion, based on the advice of counsel, that it is appropriate
with respect to any legal, regulatory or self-regulatory requirements or related
policies and procedures similarly applicable to accelerated share repurchase
transactions and consistently applied (whether or not such requirements,
policies or procedures are imposed by law or have been voluntarily adopted by
Dealer), for it to refrain from or decrease any market activity in which it
would otherwise engage in order to establish or maintain a commercially
reasonable Hedge Position in connection with a Transaction on any Calculation
Date or Calculation Dates during the Calculation Period or, if applicable, the
Settlement Valuation Period, Dealer may by written notice to Counterparty elect
to deem that a Market Disruption Event has occurred and will be continuing on
such Calculation Date or Calculation Dates. Any such Calculation Date on which a
Market Disruption Event is deemed to have occurred pursuant to this Section 7
shall be a Disrupted Day in full, and not a Disrupted Day only in part.

 
8.
10b5-1 Plan.  Counterparty represents, warrants and covenants to Dealer that:

 
 
(a)
Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares.  For the avoidance of doubt, the parties hereto acknowledge that
the Permitted Actions shall not fall within the ambit of the previous
sentence.  Counterparty acknowledges that it is the intent of the parties that
each Transaction entered into under this Master Confirmation comply with the
requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).

 
 
(b)
During the Calculation Period and the Settlement Valuation Period, if any, for
any Transaction and in connection with the delivery of any Alternative Delivery
Units for any Transaction, Dealer (or its agent or Affiliate) may effect
transactions in Shares in connection with such Transaction.  The timing of such
transactions by Dealer, the price paid or received per Share pursuant to such
transactions and the manner in which such transactions are made, including,
without limitation, whether such transactions are made on any securities
exchange or privately, shall be within the sole judgment of
Dealer.  Counterparty acknowledges and agrees that all such transactions shall
be made in Dealer’s sole judgment and for Dealer’s own account.

 
 
 
15

--------------------------------------------------------------------------------

 
 
 
 
(c)
Counterparty does not have, and shall not attempt to exercise, any control or
influence over how, when or whether Dealer (or its agent or Affiliate) makes any
“purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) in
connection with any Transaction, including, without limitation, over how, when
or whether Dealer (or its agent or Affiliate) enters into any hedging
transactions.  Counterparty represents and warrants that it has consulted with
its own advisors as to the legal aspects of its adoption and implementation of
this Master Confirmation and each Supplemental Confirmation under Rule 10b5-1.

 
 
(d)
Counterparty acknowledges and agrees that any amendment, modification, waiver or
termination of this Master Confirmation or any Supplemental Confirmation must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c).  Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5, and no such amendment, modification or waiver shall be made at any
time at which Counterparty or any officer, director, manager or similar person
of Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.

 
 
(e)
Counterparty shall not, directly or indirectly, communicate any information
relating to the Shares or any Transaction (including, without limitation, any
notices required by Section 10(a)) to any employee of Dealer, other than as set
forth in the Communications Procedures attached as Annex B hereto.

 
9.
Counterparty Purchases.  Counterparty (or any “affiliate” or “affiliated
purchaser” as defined in Rule 10b-18) shall not, without the prior written
consent of Dealer, directly or indirectly (including, without limitation, by
means of a derivative instrument) purchase, offer to purchase, place any bid or
limit order that would effect a purchase of, or commence any tender offer
relating to, any Shares (or equivalent interest, including, without limitation,
a unit of beneficial interest in a trust or limited partnership or a depository
share), listed contracts on the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares (including, without limitation, any
Rule 10b-18 purchases of blocks (as defined in Rule 10b-18)) during any Relevant
Period, any Settlement Valuation Period (if applicable) or any Seller
Termination Purchase Period (if applicable), under this Master Confirmation
except pursuant to any Other Specified Repurchase Agreement that is intended to
comply with the requirements of Rule 10b5-1(c) of the Exchange Act. Nothing in
this Section 9 shall prohibit or apply to Permitted Actions.

 
10.
Special Provisions for Merger Transactions.  Notwithstanding anything to the
contrary herein or in the Equity Definitions:

 
 
(a)
Counterparty agrees that it:

 
 
(i)
will not during the period commencing on the Trade Date for any Transaction and
ending on the last day of the Relevant Period or, if applicable, the later of
the last day of the Settlement Valuation Period and the last day of the Seller
Termination Purchase Period, for such Transaction make, or, to the extent within
Counterparty’s reasonable control, permit to be made, any public announcement
(as defined in Rule 165(f) under the Securities Act) of any Merger Transaction
or potential Merger Transaction (a “Merger Announcement”) unless such Merger
Announcement is made prior to the opening or after the close of the regular
trading session on the Exchange for the Shares;

 
 
(ii)
shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Dealer following any such Merger
Announcement that such Merger Announcement has been made; and

 
 
(iii)
shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide Dealer with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date of any Merger Transaction or potential Merger Transaction that
were not effected through Dealer or its Affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the announcement date of any Merger
Transaction or potential Merger Transaction.  Such written notice shall be
deemed to be a certification by Counterparty to Dealer that such information is
true and correct.  In addition, Counterparty shall promptly notify Dealer of the
earlier to occur of the completion of such transaction and the completion of the
vote by target shareholders.

 
 
 
16

--------------------------------------------------------------------------------

 
 
 
 
(b)
Counterparty acknowledges that any such Merger Announcement or delivery of a
notice with respect thereto may cause the terms of any Transaction to be
adjusted or such Transaction to be terminated; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 8 above.

 
 
(c)
Upon the occurrence of any Merger Announcement (whether made by Counterparty or
a third party), Dealer in its good faith, reasonable discretion may (i) make
adjustments to the terms of any Transaction (other than the dates identified as
Calculation Dates in the related Supplemental Confirmation), including, without
limitation, the Scheduled Termination Date or the Forward Price Adjustment
Amount, and/or suspend the Calculation Period and/or any Settlement Valuation
Period or (ii) treat the occurrence of such Merger Announcement as an Additional
Termination Event with Counterparty as the sole Affected Party and the
Transactions hereunder as the Affected Transactions and with the amount under
Section 6(e) of the Agreement determined taking into account the fact that the
Calculation Period or Settlement Valuation Period, as the case may be, had fewer
Scheduled Trading Days than originally anticipated.

 
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act, other than, solely for purposes of this Section 10, any such
transaction in which the consideration consists solely of cash and there is no
valuation period.
 
11.
Special Provisions for Acquisition Transaction Announcements.  Notwithstanding
anything to the contrary herein or in the Equity Definitions:

 
 
(a)
If an Acquisition Transaction Announcement occurs on or prior to the Settlement
Date for any Transaction, then the Number of Shares to be Delivered for such
Transaction shall be determined as if clause (a)(ii) of the definition thereof
were replaced with “(ii) the Forward Price for such Transaction.”  If an
Acquisition Transaction Announcement occurs after the Trade Date, but prior to
the First Acceleration Date of any Transaction, the First Acceleration Date
shall be the date of such Acquisition Transaction Announcement.  If the Number
of Shares to be Delivered for any settlement of any Transaction is a negative
number, then the terms of the Counterparty Settlement Provisions in Annex A
hereto shall apply.

 
 
(b)
“Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction or an event that, if consummated, would result in an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent is reasonably likely to result in an Acquisition Transaction,
or (v) any announcement of any change or amendment to any previous Acquisition
Transaction Announcement (including any announcement of the abandonment of any
such previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention).  For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Issuer or a third party.

 
 
(c)
“Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “20%” and references to “50%” being replaced
by “75%” and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer or Merger Transaction or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar transaction with
respect to Counterparty, (iv) any acquisition by Counterparty or any of its
subsidiaries where the aggregate consideration transferable by Counterparty or
its subsidiaries exceeds 25% of the market capitalization of Counterparty, (v)
any lease, exchange, transfer, disposition (including, without limitation, by
way of spin-off or distribution) of assets (including, without limitation, any
capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 25% of the market capitalization of Counterparty or (vi)
any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).

 
 
 
17

--------------------------------------------------------------------------------

 
 
 
12.
Acknowledgments.

 
 
(a)
The parties hereto intend for:

 
 
(i)
each Transaction to be a “securities contract” as defined in Section 741(7) of
the Bankruptcy Code and a “forward contract” as defined in Section 101(25) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(27), 362(o),
546(e), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;

 
 
(ii)
the Agreement to be a “master netting agreement” as defined in Section 101(38A)
of the Bankruptcy Code;

 
 
(iii)
a party’s right to liquidate, terminate or accelerate any Transaction, net out
or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and

 
 
(iv)
all payments for, under or in connection with each Transaction, all payments for
the Shares (including, for the avoidance of doubt, payment of the Prepayment
Amount) and the transfer of such Shares to constitute “settlement payments” and
“transfers” (as defined in the Bankruptcy Code).

 
 
(b)
Counterparty acknowledges that, subject to any Supplemental Confirmation:

 
 
(i)
during the term of any Transaction, Dealer and its Affiliates may buy (on
Calculation Dates) or sell Shares or other securities or buy or sell options or
futures contracts or enter into swaps or other derivative securities in order to
establish, adjust or unwind its hedge position with respect to such Transaction;

 
 
(ii)
Dealer and its Affiliates may also be active in the market for the Shares and
Share-linked transactions other than in connection with hedging activities in
relation to any Transaction;

 
 
(iii)
Dealer shall make its own determination as to whether, when or in what manner
any hedging or market activities in Counterparty’s securities shall be conducted
and shall do so in a manner that it deems appropriate to hedge its price and
market risk with respect to the Forward Price and the Rule 10b-18 VWAP Price;

 
 
(iv)
any market activities of Dealer and its Affiliates with respect to the Shares
may affect the market price and volatility of the Shares, as well as the Forward
Price and Rule 10b-18 VWAP Price, each in a manner that may be adverse to
Counterparty; and

 
 
(v)
each Transaction is a derivatives transaction in which it has granted Dealer an
option; Dealer may purchase shares for its own account at an average price that
may be greater than, or less than, the price paid by Counterparty under the
terms of the related Transaction.

 
 
 
18

--------------------------------------------------------------------------------

 
 
 
13.
No Collateral, Netting or Setoff.  Notwithstanding any provision of the
Agreement or any other agreement between the parties to the contrary, the
obligations of Counterparty hereunder are not secured by any
collateral.  Obligations under any Transaction shall not be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against any other
obligations of the parties, whether arising under the Agreement, this Master
Confirmation or any Supplemental Confirmation, or under any other agreement
between the parties hereto, by operation of law or otherwise, and no other
obligations of the parties shall be netted, recouped or set off (including
pursuant to Section 6 of the Agreement) against obligations under any
Transaction, whether arising under the Agreement, this Master Confirmation or
any Supplemental Confirmation, or under any other agreement between the parties
hereto, by operation of law or otherwise, and each party hereby waives any such
right of setoff, netting or recoupment.

 
14.
Delivery of Shares.  Notwithstanding anything to the contrary herein, Dealer
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date; provided, however, that such separate deliveries shall
have no effect on payment obligations of Counterparty or the timing thereof.

 
15.
Alternative Termination Settlement.  In the event that (a) an Early Termination
Date (whether as a result of an Event of Default or a Termination Event) occurs
or is designated with respect to any Transaction or (b) any Transaction is
cancelled or terminated upon the occurrence of an Extraordinary Event (except as
a result of (i) a Nationalization, Insolvency or Merger Event in which the
consideration to be paid to holders of Shares consists solely of cash, (ii) a
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, unless
Counterparty makes an election to the contrary no later than the Early
Termination Date or the date on which such Transaction is terminated or
cancelled, Counterparty or Dealer, as the case may be, shall deliver to the
other party a number of Shares (or, in the case of a Nationalization, Insolvency
or Merger Event, a number of units, each comprising the number or amount of the
securities or property that a hypothetical holder of one Share would receive in
such Nationalization, Insolvency or Merger Event, as the case may be (each such
unit, an “Alternative Delivery Unit”) with a value equal to the Payment Amount,
as determined by the Calculation Agent over a commercially reasonable period of
time (and the parties agree that, in making such determination of value, the
Calculation Agent may take into account a number of factors, including, without
limitation, the market price of the Shares or Alternative Delivery Units on the
Early Termination Date or the date of early cancellation or termination, as the
case may be, and, if such delivery is made by Dealer, the prices at which Dealer
purchases Shares or Alternative Delivery Units on any Calculation Date to
fulfill its delivery obligations under this Section 15); provided that in
determining the composition of any Alternative Delivery Unit, if the relevant
Nationalization, Insolvency or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash; and provided further that
Counterparty may elect that the provisions of this Section 15 above providing
for the delivery of Shares or Alternative Delivery Units, as the case may be,
shall not apply only if Counterparty represents and warrants to Dealer, in
writing on the date it notifies Dealer of such election, that, as of such date,
Counterparty is not aware of any material non-public information regarding
Counterparty or the Shares and is making such election in good faith and not as
part of a plan or scheme to evade compliance with the federal securities
laws.  If delivery of Shares or Alternative Delivery Units, as the case may be,
pursuant to this Section 15 is to be made by Counterparty, paragraphs 2 through
7 of Annex A hereto shall apply as if (A) such delivery were a settlement of
such Transaction to which Net Share Settlement applied, (B) the Cash Settlement
Payment Date were the Early Termination Date or the date of early cancellation
or termination, as the case may be, and (C) the Forward Cash Settlement Amount
were equal to (x) zero minus (y) the Payment Amount owed by Counterparty.  For
the avoidance of doubt, if Counterparty validly elects for the provisions of
this Section 15 relating to the delivery of Shares or Alternative Delivery
Units, as the case may be, not to apply to any Payment Amount, the provisions of
Article 12 of the Equity Definitions, or the provisions of Section 6(d)(ii) of
the Agreement, as the case may be, shall apply.  If delivery of Shares or
Alternative Delivery Units, as the case may be, is to be made by Dealer pursuant
to this Section 15, the period during which Dealer purchases Shares or
Alternative Delivery Units to fulfill its delivery obligations under this
Section 15 shall be referred to as the “Seller Termination Purchase Period”;
provided that the parties hereby agree that such purchases shall be made solely
on Calculation Dates for the relevant Transaction.

 
 
 
19

--------------------------------------------------------------------------------

 
 
 
16.
Calculations and Payment Date upon Early Termination.  The parties acknowledge
and agree that in calculating (a) the Close-Out Amount pursuant to Section 6 of
the Agreement and (b) the amount due upon cancellation or termination of any
Transaction (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions as a result of an Extraordinary Event, Dealer may (but need not)
determine such amount based on (i) expected losses assuming a commercially
reasonable (including, without limitation, with regard to reasonable legal and
regulatory guidelines and taking into account the existence of any Other
Specified Repurchase Transaction) risk bid were used to determine loss or (ii)
the price at which one or more market participants would offer to sell to the
Seller a block of shares of Common Stock equal in number to the Seller’s hedge
position in relation to the Transaction.  Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement or Article 12 of the Equity
Definitions, all amounts calculated as being due in respect of an Early
Termination Date under Section 6(e) of the Agreement or upon cancellation or
termination of the relevant Transaction under Article 12 of the Equity
Definitions will be payable on the day that notice of the amount payable is
effective; provided that if Counterparty elects to receive or deliver Shares or
Alternative Delivery Units in accordance with Section 15, such Shares or
Alternative Delivery Units shall be delivered on a date selected by Dealer as
promptly as practicable.

 
17.
Limit on Beneficial Ownership.  Notwithstanding anything to the contrary in this
Master Confirmation, Counterparty acknowledges and agrees that, on any day,
Dealer shall not be obligated to receive from Counterparty any Shares, and
Counterparty shall not be entitled to deliver to Dealer any Shares, to the
extent (but only to the extent) that after such transactions Dealer’s ultimate
parent entity would directly or indirectly “beneficially own” (as such term is
defined for purposes of Section 13(d) of the Exchange Act) at any time on such
day in excess of 8% of the outstanding Shares.  Any purported receipt of Shares
shall be void and have no effect to the extent (but only to the extent) that
after such receipt, Dealer’s ultimate parent entity would directly or indirectly
so beneficially own in excess of 8% of the outstanding Shares.  If, on any day,
any receipt of Shares by Dealer is not effected, in whole or in part, as a
result of this Section 17, Counterparty’s obligations to deliver such Shares
shall not be extinguished and any such delivery shall be effected over time by
Counterparty as promptly as Dealer determines, such that after any such
delivery, Dealer’s ultimate parent entity would not directly or indirectly
beneficially own in excess of 8% of the outstanding Shares.

 
18.
Maximum Share Delivery.  Notwithstanding anything to the contrary in this Master
Confirmation, in no event shall Dealer be required to deliver any Shares, or any
Shares or other securities comprising Alternative Delivery Units, in respect of
any Transaction in excess of the Maximum Number of Shares set forth in the
Supplemental Confirmation for such Transaction.

 
19.
Additional Termination Events.

 
 
(a)
The occurrence of an event described in paragraph III of Annex B hereto will
constitute an Additional Termination Event, with Counterparty as the sole
Affected Party and the Transactions specified in such paragraph III as the
Affected Transactions.

 
 
(b)
Notwithstanding anything to the contrary in Section 6 of the Agreement, if a
Termination Price is specified in the Supplemental Confirmation for any
Transaction, then an Additional Termination Event will occur without any notice
or action by Dealer or Counterparty if the closing price of the Shares on the
Exchange is below such Termination Price for any two consecutive Exchange
Business Days, with Counterparty as the sole Affected Party and such Transaction
as the sole Affected Transaction.

 
20.
Non-confidentiality.  Dealer and Counterparty hereby acknowledge and agree that,
subject to Section 8(e), each is authorized to disclose every aspect of this
Master Confirmation, any Supplemental Confirmation and the transactions
contemplated hereby and thereby to any and all persons, without limitation of
any kind, and there are no express or implied agreements, arrangements or
understandings to the contrary.

 
 
 
20

--------------------------------------------------------------------------------

 
 
 
21.
[Reserved].

 
22.
Assignment and Transfer.  Notwithstanding anything to the contrary in the
Agreement, Dealer may not assign any of its rights or duties hereunder without
the prior written consent of Counterparty.  Dealer may assign the right to
receive Settlement Shares to any third party who may legally receive Settlement
Shares.  Notwithstanding any other provision in this Master Confirmation to the
contrary requiring or allowing Dealer to purchase, sell, receive or deliver any
Shares or other securities to or from Counterparty, Dealer may designate any of
its Affiliates to purchase, sell, receive or deliver such Shares or other
securities and otherwise to perform Dealer’s obligations in respect of any
Transaction and any such designee may assume such obligations; provided that (I)
any such designation shall not have a material adverse tax or regulatory
consequence to Counterparty, (II) an Event of Default, Potential Event of
Default or Termination Event shall not occur as a result of such designation and
(III) Dealer shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Counterparty in connection with
any such designation.  In respect of any such designation, Dealer shall be
discharged of its obligations to Counterparty only to the extent of any such
performance.  For the avoidance of doubt, Dealer hereby acknowledges that
notwithstanding any such designation hereunder, to the extent any of Dealer’s
obligations in respect of any Transaction are not completed by its designee at
or prior to the time Dealer was required to perform such obligations, Dealer
shall be obligated to continue to perform in respect of such obligations.

 
23.
Amendments to the Equity Definitions.

 
 
(a)
Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “an”; and
adding the phrase “or such Transaction” at the end of the sentence.

 
 
(b)
Section 11.2(c) of the Equity Definitions is hereby amended by (i) replacing the
words “a diluting or concentrative” with “an” in the fifth line thereof, (ii)
adding the phrase “or such Transaction” after the words “the relevant Shares” in
the same sentence, (iii) deleting the words “dilutive or concentrative” in the
sixth to last line thereof, and (iv) deleting the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing it with the phrase “(and, for the avoidance of doubt, adjustments may
be made to account solely for changes in volatility, expected dividends, stock
loan rate or liquidity relative to the relevant Shares).”

 
 
(c)
Section 11.2(e)(v) of the Equity Definitions is hereby amended by adding the
words “at a premium to the current market price thereof (other than in
connection with Permitted Actions)” after the word “Shares” in such
Section.  Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative” and replacing them with the
word “a material”; and adding the phrase “or the relevant Transaction” at the
end of the sentence.

 
 
(d)
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (i) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (ii) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”

 
 
(e)
Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 
 
(i)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and

 
 
(ii)
replacing the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 
 
(f)
Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 
 
 
21

--------------------------------------------------------------------------------

 
 
 
 
(i)
adding the phrase “, provided that the Non-Hedging Party may not elect to
terminate the Transaction unless concurrently with electing to terminate the
Transaction, it represents and warrants to the Hedging Party that it is not in
possession of any material non-public information with respect to the
Non-Hedging Party or the Shares” at the end of subsection (C); and

 
 
(ii)
deleting clause (X) in the final sentence.

 
24.
Extraordinary Dividend.  If Counterparty declares any Extraordinary Dividend
that has an ex-dividend date during the period commencing on the Trade Date for
any Transaction and ending of the last day of the Relevant Period or, if
applicable, the later of the last day of the Settlement Valuation Period and the
last day of the Seller Termination Purchase Period, for such Transaction, then
prior to or on the date on which such Extraordinary Dividend is paid by
Counterparty to holders of record, Counterparty shall pay to Dealer, for each
Transaction under this Master Confirmation, an amount in cash equal to the
product of (i) the amount of such Extraordinary Dividend and (ii) the
theoretical short delta number of shares as of the opening of business on the
related ex-dividend date, as determined by the Calculation Agent, required for
Dealer to hedge its exposure to such Transaction.

 
25.
Status of Claims in Bankruptcy.  Dealer acknowledges and agrees that neither
this Master Confirmation nor any Supplemental Confirmation is intended to convey
to Dealer rights against Counterparty with respect to any Transaction that are
senior to the claims of common stockholders of Counterparty in any United States
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to any
Transaction; provided further that nothing herein shall limit or shall be deemed
to limit Dealer’s rights in respect of any transactions other than any
Transaction.

 
26.
Wall Street Transparency and Accountability Act.  In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, nor
any similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated, on or after the date of this Master Confirmation, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement any Supplemental
Confirmation, this Master Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under any Supplemental Confirmation, this Master
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, without limitation, rights arising from Change in Law, Loss of Stock
Borrow, Increased Cost of Stock Borrow, Hedging Disruption, Increased Cost of
Hedging, or Illegality).

 
27.
Delivery of Cash. For the avoidance of doubt, other than (x) payment of the
Prepayment Amount by Buyer and (y) any payment required pursuant Section 24 of
this Master Agreement, nothing in this Master Confirmation shall be interpreted
as requiring Buyer to cash settle any Transaction hereunder, except in
circumstances where cash settlement is within Buyer’s control (including,
without limitation, where Buyer elects to deliver or receive cash, where Buyer
fails timely to elect to deliver Settlement Shares pursuant Annex A hereof in
settlement of any Transaction hereunder or to deliver or receive Alternative
Termination Delivery Units, or where Buyer has made settlement by delivery of
Unregistered Settlement Shares in accordance with Annex A hereof unavailable due
to the occurrence of events within its control) or in those circumstances in
which holders of the Shares would also receive cash.

 
28.
Waiver of Jury Trial.   EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION, THE TRANSACTIONS HEREUNDER AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT, THIS MASTER CONFIRMATION AND ANY SUPPLEMENTAL
CONFIRMATION AND THE TRANSACTIONS HEREUNDER. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTIONS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.

 
 
 
22

--------------------------------------------------------------------------------

 
 
 
29.
Counterparts.  This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

 
30.
Role of Agent.  Each party agrees and acknowledges that (a) JPMS, an Affiliate
of Dealer, has acted solely as agent and not as principal with respect to this
Master Confirmation and each Transaction and (b) JPMS has no obligation or
liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of any Transaction (including, if applicable, in respect of the
settlement thereof).  Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under any Transaction.  JPMS is authorized to act as agent for
Dealer.

 
 
 
23

--------------------------------------------------------------------------------

 
 
 
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.
 

  Very truly yours,                 J.P. MORGAN SECURITIES LLC, as agent for
JPMorgan Chase Bank, National Association                
 
By:
/s/ Sudheer Tegulapalle     Authorized Signatory     Name:  Sudheer Tegulapalle 
                 Executive Director           

 
 
Accepted and confirmed
as of the date first set
forth above:
 
ASHLAND INC.
   
By:
s/ Eric N. Boni
Authorized Signatory
Name: /s/ Eric N. Boni



 
 
[Signature Page to Master Confirmation]

--------------------------------------------------------------------------------

 
 
[jpmorganlogo.jpg]
 
SCHEDULE A
 
FORM OF SUPPLEMENTAL CONFIRMATION
 
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England
 
[__________], 20[__]
 
To:
Ashland Inc.
 
50 East RiverCenter Boulevard
 
Covington, Kentucky 41012
 
Attention: Vice President and Treasurer
 
Telephone No.: (859) 815-4029
 
Facsimile No.: (859) 815-5056

 
 
 
Re:           Supplemental Confirmation—Uncollared Accelerated Share Repurchase
 
The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between J.P. Morgan Securities LLC
(“JPMS”), as agent for JPMorgan Chase Bank, National Association, London Branch
(“Dealer”) and Ashland Inc., a Kentucky corporation (“Counterparty”) on the
Trade Date specified below.  This Supplemental Confirmation is a binding
contract between Dealer and Counterparty as of the relevant Trade Date for the
Transaction referenced below.
 
1.           This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation, dated as of August 5, 2014 (the “Master
Confirmation”), between Dealer and Counterparty, as amended and supplemented
from time to time.  All provisions contained in the Master Confirmation govern
this Supplemental Confirmation except as expressly modified below.
 
2.           The terms of the Transaction to which this Supplemental
Confirmation relates are as follows:
 
 

Trade Date: [__________], 20[__]

 

Forward Price Adjustment Amount: USD [___]

                                                                           
Calculation Period Start Date:
The [__]th Scheduled Trading Day immediately following the Trade Date.

 
Scheduled Termination Date:
The [__]th Scheduled Trading Day immediately following the Trade Date.

 
First Acceleration Date:
The [__]th Scheduled Trading Day immediately following the Trade Date.

 

Prepayment Amount: USD [___]

 

Prepayment Date: [__________], 20[__]

 
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP
Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.
Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct
Authority and to limited regulation by the Prudential Regulation Authority.
Details about the
extent of our regulation by the Prudential Regulation Authority are available
from us on request.
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
 
Initial Shares:
[___] Shares; provided that if, in connection with the Transaction, Dealer is
unable, after using commercially reasonable efforts, to borrow or otherwise
acquire a number of Shares equal to the Initial Shares for delivery to
Counterparty on the Initial Share Delivery Date, the Initial Shares delivered on
the Initial Share Delivery Date shall be reduced to such number of Shares that
Dealer is able to so borrow or otherwise acquire; provided further that if the
Initial Shares are reduced as provided in the preceding proviso, then Dealer
shall use commercially reasonable efforts to borrow or otherwise acquire an
additional number of Shares equal to the shortfall in the Initial Shares
delivered on the Initial Share Delivery Date and shall deliver such additional
Shares as promptly as practicable, and all such Shares so delivered shall be
considered Initial Shares.  All Shares delivered to Counterparty in respect of
the Transaction pursuant to this paragraph shall be the “Initial Shares” for
purposes of “Number of Shares to be Delivered” in the Master Confirmation.

 

Initial Share Delivery Date: [__________], 20[__]

                                                                          
Ordinary Dividend Amount:
For any Dividend before the Termination Date, USD [___] per Share

 
 
For any Dividend after the Termination Date, USD 0.00 per Share

 
Scheduled Ex-Dividend Dates:
[__________]

 
Initial Stock Loan Rate:
[___] basis points per annum

 
Maximum Number of Shares:
[____] Shares

 
Floor Price:
USD 0.01 per Share

 
Termination Price:
USD [___] per Share

 
Additional Relevant Days:
The [___] Exchange Business Days immediately following the Calculation Period.

 
Reserved Shares:
Notwithstanding anything to the contrary in the Master Confirmation, as of the
date of this Supplemental Confirmation, the Reserved Shares shall be equal to
[___] Shares.

 
3.
Calculation Dates:

 
1.
 
2.
 
3.
 
4.
 
5.
 
6.
 
7.
 
8.
 
9.
 
10.
 
11.
 
12.
 
13.
 
14.
 
15.
 
16.
 
17.
 
18.
 

 
 
 
A-2

--------------------------------------------------------------------------------

 
 
 
19.
 
20.
 
21.
 
22.
 
23.
 
24.
 
25.
 
26.
 
27.
 
28.
 
29.
 
30.
 
31.
 
32.
 
33.
 
34.
 
35.
 
36.
 
37.
 
38.
 
39.
 
40.
 
41.
 
42.
 
43.
 
44.
 
45.
 
46.
 
47.
 
48.
 
49.
 
50.
 
51.
 
52.
 
53.
 
54.
 
55.
 
56.
 
57.
 
58.
 
59.
 
60.
 
61.
 
62.
 
63.
 
64.
 
65.
 
66.
 
67.
 
68.
 
69.
 
70.
 
71.
 
72.
 
73.
 
74.
 
75.
 
76.
 
77.
 
78.
 
79.
 
80.
 
81.
 
82.
 
83.
 
84.
 



 
If necessary, the Calculation Agent may add additional Calculation Dates
beginning with [  ] and continuing with every other Scheduled Trading Day
thereafter.  For the avoidance of doubt and notwithstanding anything to the
contrary in the Agreement, in the Equity Definitions, in the Master Confirmation
or in this Supplemental Confirmation, the Calculation Agent shall not, and shall
not be permitted to, adjust or otherwise change any of the dates identified as
Calculation Dates for any Transaction.
 
4.           Counterparty represents and warrants to Dealer that neither it nor
any “affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act)
has made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act during either (i) the four full calendar weeks
immediately preceding the Trade Date or (ii) during the calendar week in which
the Trade Date occurs, except as set forth in any notice delivered pursuant to
Section 6(b)(xiv) of the Master Confirmation; provided that the 2014 Prepaid
Repurchase Agreement shall not fall within the ambit of this Section 4 and
Counterparty shall not be required to notify Dealer of any purchases made or
transactions pursuant to the 2014 Prepaid Repurchase Agreement.
 
 
 
A-3

--------------------------------------------------------------------------------

 
 
 
5.           This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.
 
6.           From and including the Calculation Period Start Date to and
including the earlier of (i) the Other Completion Date (as defined below) and
(ii) the Termination Date or, if the Number of Shares to be Delivered is
negative, the last day of the Settlement Valuation Period, the Seller shall not
purchase any Shares or enter into any transactions that, in whole or in part,
have the effect of giving the Seller “long” economic exposure to Shares in
connection with the transactions contemplated by this Transaction on any
Scheduled Trading Day that is not a Calculation Date; provided that the Seller
shall be permitted on any day to exercise listed options relating to Shares or
deliver or receive Shares upon exercise of listed options relating to Shares, in
either case, so long as such options were purchased or written in compliance
with this sentence. “Other Completion Date” means, in respect of the Other
Specified Repurchase Agreement (as defined in the Master Confirmation), the
termination date (however defined) or, if the number of shares to be delivered
(however defined) is negative, the last day of the settlement valuation period
(however defined). Counterparty represents and warrants to Dealer that any Other
Specified Repurchase Agreement (as defined in the Master Confirmation) shall
contain a covenant of the counterparty thereto in form and substance identical
to the covenant set forth in the two immediately preceding sentences.

 
 
A-4

--------------------------------------------------------------------------------

 
 
 
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.
 

  Very truly yours,                 J.P. MORGAN SECURITIES LLC, as agent for
JPMorgan Chase Bank, National Association                
 
By:
      Authorized Signatory     Name:        

 
                                                  
 
Accepted and confirmed
as of the date first set
forth above:
 
ASHLAND INC.
   
By:
 
Authorized Signatory
Name:

 
 
A-5

--------------------------------------------------------------------------------

 
 
 
 

 
 
SCHEDULE B
 
FORM OF CERTIFICATE OF RULE 10B-18 PURCHASES
 


 
[Letterhead of Counterparty]
 
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England


 
Re:           Uncollared Accelerated Share Repurchase
 


 
Ladies and Gentlemen:
 
In connection with our entry into the Master Confirmation, dated as of August 5,
2014, between J.P. Morgan Securities LLC, as agent for JPMorgan Chase Bank,
National Association, London Branch and Ashland Inc., a Kentucky corporation, as
amended and supplemented from time to time (the “Master Confirmation”), we
hereby represent that, subject to the qualifications set forth in the Master
Confirmation regarding our purchases and transactions pursuant to the 2014
Prepaid Repurchase Agreement, set forth below is the number of shares of our
common stock purchased by or for us or any of our affiliated purchasers in Rule
10b-18 purchases of blocks (all as defined in Rule 10b-18 under the Securities
Exchange Act of 1934) pursuant to the once-a-week block exception set forth in
Rule 10b-18(b)(4) during the four full calendar weeks immediately preceding the
first day of the [Calculation Period][Settlement Valuation Period][Seller
Termination Purchase Period] (as defined in the Master Confirmation) and the
week during which the first day of such [Calculation Period][Settlement
Valuation Period][Seller Termination Purchase Period] occurs. For the avoidance
of doubt, the number of shares set forth below excludes our purchases and
transactions pursuant to the 2014 Prepaid Repurchase Agreement.
 
Number of Shares:   __________________
 
We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.
 
Very truly yours,
 
ASHLAND INC.
   
By:
 
Authorized Signatory
Name:


 
 
B-1

--------------------------------------------------------------------------------

 
 
 
ANNEX A
 
COUNTERPARTY SETTLEMENT PROVISIONS
 
1.           The following Counterparty Settlement Provisions shall apply to any
Transaction to the extent indicated under the Master Confirmation:
 
Settlement Currency:
USD

 
Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Dealer in
writing on the date it notifies Dealer of its election that, as of such date,
the Electing Party is not aware of any material non-public information regarding
Counterparty or the Shares and is electing the settlement method in good faith
and not as part of a plan or scheme to evade compliance with the federal
securities laws.

 
Electing Party:
Counterparty

 
Settlement Method Election Date:
The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such
second Exchange Business Day), as the case may be (such earlier date, the
“Scheduled Settlement Election Date”), unless, on the Scheduled Settlement
Election Date, Counterparty is aware of any material non-public information
regarding Counterparty or the Shares, in which case the Settlement Method
Election Date shall be the earlier of (x) the 30th calendar day immediately
following the Scheduled Settlement Election Date and (y) the first date
immediately following the Scheduled Settlement Election Date on which
Counterparty is not aware of any material non-public information regarding
Counterparty or the Shares.

 
Default Settlement Method:
Cash Settlement

 
Forward Cash Settlement Amount:
An amount equal to (a) the Number of Shares to be Delivered, multiplied by (b)
the Settlement Price.

 
Settlement Price:
An amount equal to the average of the Rule 10b-18 VWAP Prices for the
Calculation Dates in the Settlement Valuation Period, subject to Valuation
Disruption as specified in the Master Confirmation (in each case, plus interest
on such amount during the period beginning on, and including, the first
Calculation Date of the Settlement Valuation Period and ending on, but
excluding, the Cash Settlement Payment Date, at the rate of interest for
Counterparty’s long term, unsecured and unsubordinated indebtedness, as
determined by the Calculation Agent).

 
 
 
Annex A-1

--------------------------------------------------------------------------------

 
 
 
Settlement Valuation Period:
A number of Calculation Dates selected by Dealer in its reasonable discretion
based on a commercially reasonable Hedge Position, beginning on the Calculation
Date immediately following the Termination Date.  Dealer shall notify
Counterparty of the last Calculation Date of the Settlement Valuation Period on
or prior to the Exchange Business Day immediately following such last
Calculation Date.

 
Cash Settlement:
If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

 
Cash Settlement Payment Date:
The later of (x) the Exchange Business Day immediately following the last day of
the Settlement Valuation Period and (y) the earlier of the Exchange Business Day
immediately following the date of Counterparty’s Settlement Method Election and
the Settlement Method Election Date.

 
Net Share Settlement Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

 
2.           Net Share Settlement shall be made by delivery on the Cash
Settlement Payment Date of a number of Shares satisfying the conditions set
forth in paragraph 3 below (the “Registered Settlement Shares”), or a number of
Shares not satisfying such conditions (the “Unregistered Settlement Shares”), in
either case with a value equal to the absolute value of the Forward Cash
Settlement Amount, with such Shares’ value based on the value thereof to Dealer
(which value shall, in the case of Unregistered Settlement Shares, take into
account a commercially reasonable illiquidity discount), in each case as
determined by the Calculation Agent.  If all of the conditions for delivery of
either Registered Settlement Shares or Unregistered Settlement Shares have not
been satisfied, Cash Settlement shall be applicable in accordance with paragraph
1 above notwithstanding Counterparty’s election of Net Share Settlement.
 
3.           Counterparty may only deliver Registered Settlement Shares pursuant
to paragraph 2 above if:
 
(a)           a registration statement covering public resale of the Registered
Settlement Shares by Dealer (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including,
without limitation, any prospectus supplement thereto, the “Prospectus”) shall
have been delivered to Dealer, in such quantities as Dealer shall reasonably
have requested, on or prior to the date of delivery;
 
(b)           the form and content of the Registration Statement and the
Prospectus (including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to Dealer;
 
(c)           as of or prior to the date of delivery, Dealer and its agents
shall have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities of similar size by issuers similar to
Counterparty (provided that prior to receiving or being granted access to any
such information, Dealer and any such agent may be required by Counterparty to
enter into a customary nondisclosure agreement with Counterparty in respect of
any such due diligence investigation) and the results of such investigation are
reasonably satisfactory to Dealer, in its reasonable judgment; and
 
(d)           as of the date of delivery, an agreement (the “Underwriting
Agreement”) shall have been entered into with Dealer in connection with the
public resale of the Registered Settlement Shares by Dealer substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities of similar size by issuers similar to Counterparty, in form
and substance reasonably satisfactory to Dealer, which Underwriting Agreement
shall include, without limitation, provisions substantially similar to those
contained in such underwriting agreements relating, without limitation, to the
mutual indemnification of, and contribution in connection with the liability of,
the parties and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.
 
 
 
Annex A-2

--------------------------------------------------------------------------------

 
 
 
4.           If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:
 
(a)           all Unregistered Settlement Shares shall be delivered to Dealer
(or any Affiliate of Dealer designated by Dealer) pursuant to the exemption from
the registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;
 
(b)           as of or prior to the date of delivery, Dealer and any potential
purchaser of any such shares from Dealer (or any Affiliate of Dealer designated
by Dealer) that is an institutional accredited investor shall be afforded a
commercially reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for private placements of equity
securities of similar size by issuers similar to Counterparty (including,
without limitation, the right to have made available to them for inspection all
relevant financial and other records, pertinent corporate documents and other
information reasonably requested by them); provided that prior to receiving or
being granted access to any such information, Dealer may be required by
Counterparty to enter into a customary nondisclosure agreement with Counterparty
in respect of any such due diligence investigation;
 
(c)           as of the date of delivery, Counterparty shall enter into an
agreement (a “Private Placement Agreement”) with Dealer (or any Affiliate of
Dealer designated by Dealer) in connection with the private placement of such
shares by Counterparty to Dealer (or any such Affiliate) and the private resale
of such shares by Dealer (or any such Affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities of similar size by issuers similar to Counterparty, in form and
substance commercially reasonably satisfactory to Dealer, which Private
Placement Agreement shall include, without limitation, provisions substantially
similar to those contained in such private placement purchase agreements
relating, without limitation, to the mutual indemnification of, and contribution
in connection with the liability of, the parties and the provision of customary
opinions, accountants’ comfort letters and lawyers’ negative assurance letters,
and shall provide for the payment by Counterparty of all reasonable fees and
documented out-of-pocket expenses of Dealer (and any such Affiliate) in
connection with such resale, including, without limitation, all reasonable fees
and documented out-of-pocket expenses of counsel for Dealer, and shall contain
representations, warranties, covenants and agreements of the parties reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales; and
 
(d)           in connection with the private placement of such shares by
Counterparty to Dealer (or any such Affiliate) and the private resale of such
shares by Dealer (or any such Affiliate), Counterparty shall, if so requested by
Dealer, prepare, in cooperation with Dealer, a private placement memorandum in
form and substance reasonably satisfactory to Dealer.
 
5.           Dealer, itself or through an Affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to Dealer pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by Dealer, is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”); provided that if
Counterparty is prohibited by law or contract from disclosing all material
non-public information known to Counterparty with respect to Counterparty and
the Shares to any potential purchasers of such Settlement Shares, then the sale
of such Settlement Shares shall not be required to commence until the earlier of
(x) the 30th calendar day immediately following the Cash Settlement Payment Date
and (y) the first date immediately following the Cash Settlement Payment Date on
which Counterparty reasonably concludes that it is able to disclose such
information.  If the proceeds of any sale(s) made by Dealer, the Selling Agent
or any underwriter(s), net of any reasonable fees and commissions (including,
without limitation, underwriting or placement fees) customary for similar
transactions under the circumstances at the time of the offering, together with
reasonable carrying charges and expenses incurred in connection with the offer
and sale of the Shares (including, without limitation, the covering of any
over-allotment or short position (syndicate or otherwise)) (the “Net Proceeds”)
exceed the absolute value of the Forward Cash Settlement Amount, Dealer will
refund, in USD, such excess to Counterparty on the date that is three (3)
Currency Business Days following the Final Resale Date, and, if any portion of
the Settlement Shares remains unsold, Dealer shall return to Counterparty on
that date such unsold Shares.
 
 
 
Annex A-3

--------------------------------------------------------------------------------

 
 
 
6.           If the Calculation Agent determines that the Net Proceeds received
from the sale of the Registered Settlement Shares or Unregistered Settlement
Shares or any Makewhole Shares, if any, pursuant to this paragraph 6 are less
than the absolute value of the Forward Cash Settlement Amount (the amount in USD
by which the Net Proceeds are less than the absolute value of the Forward Cash
Settlement Amount being the “Shortfall” and the date on which such determination
is made, the “Deficiency Determination Date”), Counterparty shall on the
Exchange Business Day next succeeding the Deficiency Determination Date (the
“Makewhole Notice Date”) deliver to Dealer, through the Selling Agent, a notice
of Counterparty’s election that Counterparty shall either (i) pay an amount in
cash equal to the Shortfall on the day that is one Currency Business Day after
the Makewhole Notice Date, or (ii) deliver additional Shares.  If Counterparty
elects to deliver to Dealer additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall.  Such Makewhole Shares shall be sold by Dealer in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to Dealer further Makewhole Shares until such Shortfall has been
reduced to zero.
 
7.           Notwithstanding the foregoing, in no event shall the aggregate
number of Settlement Shares for any Transaction be greater than the Reserved
Shares minus the amount of any Shares actually delivered by Counterparty under
any other Transaction under this Master Confirmation (the result of such
calculation, the “Capped Number”).  Counterparty represents and warrants (which
shall be deemed to be repeated on each day that a Transaction is outstanding)
that the Capped Number is equal to or less than the number of Shares determined
according to the following formula:
 
A – B
 
 
Where
A  =
the number of authorized but unissued shares of Counterparty that are not
reserved for future issuance on the date of the determination of the Capped
Number; and

 
 
 
B  =
the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

“Reserved Shares” means, for each Transaction, as set forth in the Supplemental
Confirmation for such Transaction.
 
If at any time, as a result of this paragraph 7, Counterparty fails to deliver
to Dealer any Settlement Shares, Counterparty shall, to the extent that
Counterparty has at such time authorized but unissued Shares not reserved for
other purposes, promptly notify Dealer thereof and deliver to Dealer a number of
Shares not previously delivered as a result of this paragraph 7.  Counterparty
agrees to use commercially reasonable efforts to cause the number of authorized
but unissued Shares to be increased, if necessary, to an amount sufficient to
permit Counterparty to fulfill its obligation to deliver any Settlement Shares.
 
 
 
Annex A-4

--------------------------------------------------------------------------------

 
 
 
ANNEX B
 
COMMUNICATIONS PROCEDURES
 


August 5, 2014


I.           Introduction
 
Ashland Inc. (“Counterparty”) and J.P. Morgan Securities LLC (“JPMS”), as agent
for JPMorgan Chase Bank, National Association, London Branch (“Dealer”) have
adopted these communications procedures (the “Communications Procedures”) in
connection with entering into the Master Confirmation (the “Master
Confirmation”), dated as of August 5, 2014, between Dealer and Counterparty
relating to Uncollared Accelerated Share Repurchase transactions.  These
Communications Procedures supplement, form part of, and are subject to the
Master Confirmation.
 
II.           Communications Rules
 
For each Transaction, from the Trade Date for such Transaction until the date
all payments or deliveries of Shares have been made with respect to such
Transaction, Counterparty and its Employees and Designees shall not engage in
any Program-Related Communication with, or disclose any Material Non-Public
Information to, any Trading Personnel.  Except as set forth in the preceding
sentence, the Master Confirmation shall not limit Counterparty and its Employees
and Designees in their communication with Affiliates and Employees of Dealer,
including, without limitation, Employees who are Permitted Contacts.
 
III.           Termination
 
If, in the sole judgment of any Trading Personnel or any Affiliate or Employee
of Dealer participating in any Communication with Counterparty or any Employee
or Designee of Counterparty, such Communication would not be permitted by these
Communications Procedures, such Trading Personnel or Affiliate or Employee of
Dealer shall immediately terminate such Communication.  In such case, or if such
Trading Personnel or Affiliate or Employee of Dealer determines following
completion of any Communication with Counterparty or any Employee or Designee of
Counterparty that such Communication was not permitted by these Communications
Procedures, such Trading Personnel or such Affiliate or Employee of Dealer shall
promptly consult with his or her supervisors and with counsel for Dealer
regarding such Communication.  If, in the reasonable judgment of Dealer’s
counsel following such consultation, there is a significant risk that such
Communication could materially jeopardize the availability of the affirmative
defenses provided in Rule 10b5-1 under the Exchange Act with respect to any
ongoing or contemplated activities of Dealer or its Affiliates in respect of any
Transaction pursuant to the Master Confirmation, it shall be an Additional
Termination Event pursuant to Section 19(a) of the Master Confirmation, with
Counterparty as the sole Affected Party and all Transactions under the Master
Confirmation as Affected Transactions.
 
IV.           Definitions
 
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Master Confirmation.  As used herein, the following
words and phrases shall have the following meanings:
 
“Communication” means any contact or communication (whether written, electronic,
oral or otherwise) between Counterparty or any of its Employees or Designees, on
the one hand, and Dealer or any of its Affiliates or Employees, on the other
hand.
 
“Designee” means a person designated, in writing or orally, by Counterparty to
communicate with Dealer on behalf of Counterparty.
 
“Permitted Contact” means any of                      , or any of their
designees; provided that Dealer may amend the list of Permitted Contacts by
delivering a revised list of Permitted Contacts to Counterparty.
 
 
 
Annex B-1

--------------------------------------------------------------------------------

 
 
 
“Trading Personnel” means                    and any other Employee of the
public side of the Equity Derivatives Group of Dealer; provided that Dealer may
amend the list of Trading Personnel by delivering a revised list of Trading
Personnel to Counterparty; and provided further that, for the avoidance of
doubt, the persons listed as Permitted Contacts are not Trading Personnel.
 
“Employee” means, with respect to any entity, any owner, principal, officer,
director, employee or other agent or representative of such entity, and any
Affiliate of any of such owner, principal, officer, director, employee, agent or
representative.
 
“Material Non-Public Information” means information relating to Counterparty or
the Shares that (a) has not been widely disseminated by wire service, in one or
more newspapers of general circulation, by communication from Counterparty to
its shareholders or in a press release, or contained in a public filing made by
Counterparty with the Securities and Exchange Commission and (b) a reasonable
investor would consider to be of importance in making an investment decision to
buy, sell or hold Shares.  For the avoidance of doubt and solely by way of
illustration, information should be presumed “material” if it relates to such
matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets and similar
matters.
 
“Program-Related Communication” means any Communication the subject matter of
which relates to the Master Confirmation or any Transaction under the Master
Confirmation or any activities of Dealer (or any of its Affiliates) in respect
of the Master Confirmation or any Transaction under the Master Confirmation.
 
 
 
 
Annex B-2